          Case 3:20-cr-00434-HZ         Document 7       Filed 09/24/20    Page 1 of 2

                                    FILED24 SEP '2016:101JSDC·ORP




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                              3:20-cr-Co'-/3'/-       II~
               v.                                     INDICTMENT

HUGO RYAN BERTEAU-PA VY.                              18 U.S.C. § 231(a)(3)

               Defendant.



                               THE GRAND JURY CHARGES:

                                           COUNTl
                                        (Civil Disorder)
                                     (18 U.S.C. § 23l(a)(3))

       On or about June 13, 2020, in the District of Oregon, during a civil disorder, defendant

HUGO RYAN BERTEAU-PAVY, knowingly committed a violent act for the intended purpose

of obstructing, impeding and interfering with law enforcement officers who were lawfully

engaged in the lawful performance of their official duties incident to and during the commission

of a civil disorder, and that such civil disorder in any way or degree obstructed, delayed and



Indictment                                                                                  Page 1
               Case 3:20-cr-00434-HZ        Document 7       Filed 09/24/20    Page 2 of 2

,.
     adversely affected commerce and the movement of any article or commodity in commerce;

            In violation of Title 18, United States Code, Section 231(a)(3).

     Dated: September ;Jt./, 2020.                       A TRUE BILL.




                                                         OFFICIATING FOREPERSON

     Presented by:

     BILLY J. WILLIAMS
     United States Attorney




        OMAS S. RATCLIFFE, ILSB #6243708
     Assistant United States Attorney




     Indictment                                                                              Page 2
